[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
By his petition filed on March 27, 1998, the above cited petitioner seeks a writ of habeas corpus. The petition alleged that on February 19, 1998, the petitioner received a total effective sentence of two and one half years in the custody of the Commissioner of Correction, and that he remains illegally confined under this sentence. The gist of the petition is that the petitioner claims that his constitutional rights were violated when, following a disciplinary hearing for he was found guilty and punished for violating institutional rules regarding the possession of contraband.
The records of the Department of Correction show that the petitioner completed his sentence and was discharged from custody on July 9, 1999. The court is unable to provide the petitioner with the relief sought as the issue is moot. Accordingly, the petition is dismissed.
Terence A. Sullivan, Judge